Citation Nr: 0619206	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-33 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for lateral 
meniscectomy, right knee, with anterior cruciate ligament 
insufficiency, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to June 1979 
and from October 1980 to August 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran failed to report for a 
hearing in front of a Decision Review Officer (DRO) scheduled 
for September 30, 2004.  He has not since asked that he be 
rescheduled for another hearing; as such, the Board may 
proceed with appellate review.  


FINDINGS OF FACT

1.  The veteran failed to report for a VA examination 
scheduled in October 2004. 

2.  Manifestations of the veteran's lateral meniscectomy, 
right knee, with anterior cruciate ligament insufficiency, 
include a minimal limp, slight swelling, flexion limited to 
125 degrees, and slight to mild pain on motion.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for the service-connected lateral meniscectomy, right 
knee, with anterior cruciate ligament insufficiency, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.655, 4.71a, Diagnostic Code 5259 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An October 2002 letter informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, the 
October 2002 letter advised the veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  A May 
2006 letter informed the veteran that the effective date for 
payment purposes will be determined based on when VA receives 
the claim and when the evidence that establishes the basis 
for the disability rating was submitted.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The September 2003 
statement of the case and the October 2002 notice of the RO 
rating decision provide additional notice of these laws and 
regulations.  

The Board also notes that October 2003 and May 2006 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
These letters advised the veteran to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985). 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  Service medical records, VA 
medical records, and private medical records have been 
obtained from every source identified by the veteran and are 
associated with the claims folder.  The veteran was provided 
a VA examination in September 2002, but failed to report for 
an examination in October 2004.  See generally 38 C.F.R. 
§ 3.159(c)(4); see also 38 C.F.R. § 3.655.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
this claim.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2005).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2005).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2005).  

To evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  While the regulations require 
review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In December 1985, the RO granted service connection for 
lateral meniscectomy, right knee, with anterior cruciate 
ligament insufficiency and assigned a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5259, based on the 
symptomatic removal of semilunar cartilage.  A 10 percent 
rating is the highest available rating under this Diagnostic 
Code.  This rating was based upon service medical records 
noting the veteran's December 1984 lateral meniscectomy, his 
anterior cruciate ligament insufficiency, and the subsequent 
lateral knee pain and instability in the right knee.  The 10 
percent rating was continued in April 1994 based on minimal 
limitation of motion and no evidence of instability.  The 10 
percent disability rating was further continued in October 
2002 based on symptomatic removal of the semilunar cartilage.  

The veteran's most recent medical information comes from a 
September 2002 VA examination.  During this examination, the 
veteran reported experiencing chronic pain and recurrent 
swelling in his right knee.  He reported being able to stand 
and walk okay, but he was bothered by activities such as 
squatting or climbing and by extended periods of 
weightbearing.  He also described episodes of his knee giving 
way.  He reported rarely using a knee brace, not using a 
cane, and not taking medications for his knee.  

On physical examination, the veteran moved around the room 
without apparent difficulty and minimal, if any, limp on the 
right.  Slight swelling was present in the right knee.  The 
knee had 10 degrees of recurvatum with flexion of 125 
degrees.  The veteran had slight to mild pain on range of 
motion testing.  The examiner noted that this pain could 
further limit functional ability during a flare-up or with 
increased use as described, but the examiner was unable to 
attempt to express how much functional limitation would be 
added.  There was tenderness to palpation over the medial as 
well as the lateral joint line.  There was slight laxity on 
the Lachman's test with a firm endpoint; however, the 
anterior drawer sign and pivot shift were negative and the 
collateral ligaments were stable to stress.  The veteran 
could heal and toe walk with knee pain, and he could squat 
and arise again with knee pain.  X-rays showed minimal 
osteoarthritic changes of the right knee joint, without 
evidence of narrowing of the joint space or bone destruction.  

Because the veteran's current 10 percent rating is the 
highest rating possible under Diagnostic Code 5259, the Board 
must consider whether the veteran is entitled to a disability 
rating of 20 percent or greater under another, "more 
appropriate," rating code.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 - 5263 (2005); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  However, as the evidence 
of record does not show ankylosis, dislocated semilunar 
cartilage, or impairment of the tibia and fibula, a 
compensable rating is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, or 5262 (2005).  The September 
2002 findings related to instability, including the drawer 
sign, pivot shift, Lachman, and collateral ligament tests, do 
not show recurrent subluxation or lateral instability.  While 
the record does show 10 degrees of recurvatum, the Board need 
not consider whether Diagnostic Code 5263 would be more 
appropriate, as, like Diagnostic Code 5259, Diagnostic Code 
5263 does not allow compensation greater than 10 percent.  

The veteran does not qualify for a disability rating under 
Diagnostic Codes 5260 or 5261, which pertain to limitation of 
flexion and extension of the leg.  The Board notes that 
normal range of motion of a knee is from zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate 
II.  The veteran's flexion is currently limited to 125 
degrees, meaning it does not satisfy the criteria to earn a 
higher disability rating under Diagnostic Code 5260.  The 
veteran does not have limited extension, so he is not 
entitled to a disability rating under Diagnostic Code 5261.  
See also VAOGCPREC 9-04; 69 Fed. Reg. 59990 (2004).

The Board has considered pain on use but finds the veteran's 
compensation under Diagnostic Code 5259 already takes into 
account his pain on motion, his claim does not warrant 
additional compensation for arthritis confirmed by x-ray 
evidence and painful motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2005); see also DeLuca v. Brown, 8 Vet. App. 202 
(1995); VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997); 
VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998).  To compensate 
the veteran for the same symptomatology under various 
diagnoses constitutes pyramiding.  38 C.F.R. § 4.14 (2005); 
see also Esteban v. Brown, 6 Vet. App. 259 (1994).

The RO also considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The veteran has not required frequent periods of 
hospitalization for his knee disability, and there is no 
evidence in the claims file to suggest that marked 
interference with employment is the result of this service-
connected disability.  In the absence of evidence presenting 
such exceptional circumstances, the disability is 
appropriately rated under the schedular criteria.

Finally, this claim must be denied because the veteran failed 
to report for a VA examination in October 2004.  When a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, without good cause, 
the claim will be denied.  38 C.F.R. § 3.655(b).  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).

Pursuant to 38 C.F.R. § 3.327(a) (2005), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See also 38 C.F.R. § 3.159 (2005).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  See 
38 C.F.R. § 3.655.

The dispositive law in this case is 38 C.F.R. § 3.655.  The 
veteran failed to report for scheduled VA examination in 
October 2004, which was necessary in order for the RO to 
properly evaluate his increased rating claim.  No adequate 
explanation has been offered for his failure to report.  
There is no evidence on file demonstrating that the veteran 
had good cause for failing to report for examination of his 
service-connected disability when VA requested.  He has not 
since explained why he failed to appear for the examination 
and he has not submitted recent medical evidence concerning 
his service-connected disability which would enable to VA to 
evaluate the issue on appeal in an informed manner.  See 38 
C.F.R. § 3.326 (2005).

In such situations, the Board has no alternative but to deny 
the veteran's increased rating claim as provided under the 
regulatory provisions of 38 C.F.R. § 3.655.  Accordingly, the 
appropriate disposition of the veteran's claim of entitlement 
to an increased evaluation in excess of 10 percent for 
lateral meniscectomy, right knee, with anterior cruciate 
ligament insufficiency, is denial of the claim because of his 
failure to report for the scheduled VA examination without 
evidence of good cause for the failure to report.


ORDER

An increased evaluation for lateral meniscectomy, right knee, 
with anterior cruciate ligament insufficiency, currently 
evaluated as 10 percent disabling, is denied.



______________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


